Long and Grant, JJ.
We concur with Mr. Justice Hooker in holding that a double remedy does not exist in this class of cases. These views were foreshadowed by us in the Sweetland Case, 117 Mich. 329 (75 N. W. 1066, 43 L. R. A., 568). Inasmuch, however, as the majority of the court has determined in the present case, under the circumstances stated, that a recovery may be had under the survival act, we concur in that conclusion, as the testimony shows that the decedent survived for a space of time after the injury. If the injury had occasioned immediate death, no one questions but that the action must have been brought under the death act, and no other action would lie. While we expressed somewhat different views in the Sioeetland Case upon those statutes, the majority of the court now having held that the survival act applies under the circumstances here, we feel constrained to follow the rule laid down by the majority of the court, and hence concur in the opinion written by Mr. Justice Hooker, so that a rule may be established for the guidance of the circuit courts and parties in future cases.
Moore, J.
The troublesome question in this case is whether a recovery can be had under both of two acts, which, for convenience, maybe called the “death act”and the “survival act.” The question involved here was discussed in the case of Sweetland v. Railway Co., 117 Mich. 329 (75 N. W. 1066, 43 L. R. A. 568). Justice Montgomery was of the opinion a recovery could be had under both acts; Justice Hooker was of the opinion recovery could be had under the survival act, and not under the death act; Justices Long and Grant were of tbe opinion recovery could be had only under the death act; while I was of the opinion there was no evidence to show the deceased endured pain and suffering after her injury, and therefore, under the record as made, there could be no recovery, and it was not necessary to pass upon the other question. The result of the discussion in that case is that *456three of the judges held there could be a recovery under the death act, two of the judges held there could be a recovery under the survival act, one of the judges held there could be a recovery under both acts, and one of the judges expressed no opinion as to whether a recovery could be had under either or both of these acts; so that it cannot be said the question is concluded in this court.
No legal question has been brought to my attention recently in which there is more conflict in the decisions of the courts. The opinions are contradictory, and it woyld be difficult to reconcile them with each other. In 1889 a series of articles appeared in 28 Am. Law Reg. (N. S.) 385, 513, 577, wherein the writer undertakes to call attention to the decisions both in England and this country under the title of “Statutory Liability for Causing Death.” In this discussion there is a review and analysis of nearly all the cases which had been decided up to the time the articles were written. A reference to this series of articles will show how conflicting have been the decisions. As a result of the discussion, the learned author reaches the following conclusion, which I think is fully justified by the authorities:
“With this review of the authorities, including all of importance which have come to our notice, bearing upon the question of construction which we proposed at the outset, let us return to a consideration of that question upon its merits. We have no hesitation in declaring a preference for the view which regards the right of action given by Lord Campbell’s act, and those of our American statutes which do not differ widely from it in form, as a new right of action, and not a revival or continuation of a common-law right possessed by the deceased. When we consider (1) that the purpose-of the action is to compensate certain persons for the indirect injury to them involved in causing the death of another; (2) that the right of action thus given is not conditional upon a right of action having vested in the deceased, but arises as well in cases of instantaneous death as others, the remedy being in fact particularly called for in cases of sudden death; and (3) that the damages given in the action entirely ex-*457elude such as the deceased himself could have recovered, —we find it impossible to reach any other conclusion.
“ It is frequently said that the scope of the original right of action which the deceased would have had is merely enlarged so as to embrace the injury resulting from the death (see Cooley, Torts, 264); but this attempted explanation of the different rule of damages applied in the action under the statute will not serve its purpose, since not only are new damages included in the new action, but the old damages are entirely excluded. The remedy is not enlarged to embrace the death, but is, under the statute, confined to the death. It is sometimes said that it is impossible to draw a line severing with accuracy the damages to the person injured from those to his relatives. See, for example, Holton v. Daly, (1882) 106 Ill. 131 (page 140 of opinion). But it is a sufficient answer to this objection that both the language of the statute and all the decisions construing it require such a line to be drawn.
‘ ‘ Then, again, it is said that, although the measure of damages is different from what it would be in an action by the injured person in his lifetime, the cause of action is in both cases the same; that is, the wrongful act, neglect, or default. The simple answer to this statement is that the two actions are brought for different consequences of the same act, and are certainly as distinct from each other as is the action brought by a husband or father for an injury to his wife or child from the personal action of the wife or child for the same injury.
‘ ‘ The view that the right of action given by the statute is merely a continuance of the common-law right of action was first broached, as we have seen, when the question ofL permitting two recoveries arose. In our view, the courts, in their anxiety to prevent what was deemed a most undesirable result, overshot the mark, and advanced a theory of the statute which they could not successfully defend, and which was, perhaps, not necessary to accomplish the desired end. * * *
‘ ‘As to the right to maintain two actions after the death of the injured person (supposing him not to have recovered damages in his lifetime), where there is, in addition to the special act, a general provision of law making rights of action for injury to the person survive, it seems that such right should be ordinarily recognized, in the absence of an express provision to the contrary. The opposite and *458inconsistent courses adopted by different courts in the attempt to escape from this result seem to convict them all of being without warrant. If this is the correct view,, it will sometimes happen that two actions will be maintainable after death, one representing the injured person’s cause of action, the other the family’s cause of action, when, at the same time, a recovery upon the former, before death, would have precluded any further recovery whatever; and it may be urged as an objection to the view, therefore, that it involves an inconsistency. There is seeming force in this objection, but the charge of inconsistency should be laid at the door of the legislature which enacts the statutes. From the fact that the special statute only provides for an action after death when none has been brought in the lifetime it cannot properly be inferred that there is to be only a single action after death when there has been none during the lifetime; because, if for no other reason, there is nothing to indicate under which statute such action shall be brought, — which right of action, which liability, is to have the preference. It should be said that the phraseology of the first section of the English act cannot be used with any propriety where the general law provides for the survival of causes of action for injury to the person, as it assumes that such causes of action do not survive; and, if' so used, the circumstance of its origin should be taken into account' in the attempt to construe the statute in competition with the survival act. The language in such case must be recognized as merely containing an erroneous assumption with reference to the law of the State where it is adopted, and should not be deemed to have been used with the intent either of cutting down the survival act, or of restricting the natural meaning and operation of the statute -itself.” 28 Am. Law Reg. (N. S.) 580-584.
After the case of Sweetland v. Railway Co. was before this court, the question involved here was before the court in Brown v. Railway Co., 102 Wis. 137 (77 N. W. 748, 78 N. W. 771, 44 L. R. A. 579), where there is a very full and able discussion, in which, referring to the provisions of the statute, the following language appears:
“They refer to entirely distinct losses, recoverable in different rights, — the one in the right of the deceased for the loss occasioned to him; the other in the right of the *459surviving relatives for the loss to them. Both are dependent on the injury, but only one dependent on the death with surviving relatives to take under the statute. The language of one provision is that ‘ actions for personal injuries shall survive;’ and of the other, ‘in case of the death of a person by the wrongful act of another,’ under certain circumstances named, the wrong-doer ‘shall be liable to an action for damages, notwithstanding the death of the person injured, if the death be caused in this State.’ The only condition of the right of action in the former case is the existence of the actionable claim for damages at the time of the death of the injured party. The statute creates no new liability, but prevents the lapsing by death of an old one. The only condition of liability under the other provision is the existence of an actionable claim in the right of the injured party at the time of his death and the existence of the beneficiaries mentioned in the statute. The liability of the wrong-doer, while dependent on the condition named, is not on the actionable claim, called for to satisfy such condition, but on a new right created by the statute, — the right of the surviving relatives to compensation for the loss which falls upon them. The language of the statutes, when viewed in the light of the evident legislative purpose, is too plain to justify courts in interpolating into them language no,t there by necessary implication from the context, in order to make them accord with the ideas of judges as to the best legislative policy. The judicial ■function, we need not say here, does not extend so far. It calls for a firm adherence to the law as written, if valid, without regard to individual opinions as to its being good or bad. In this we do not intend to suggest that the law in question, as construed here, is a bad law. On the contrary, there appears to be much wisdom in providing that a person who wrongfully causes a personal injury to another shall not profit by that other’s death, so far as actual damages go, either to the deceased person, or to the wife, husband, or lineal descendants or ancestors of such person.
“True, as claimed by the learned counsel for respondent, and before indicated, several courts, for whose judgment we entertain high regard, in construing similar statutes, have decided that the right of action to surviving relatives is exclusive, and that the personal injury action that survives under section 4253, Rev. Stat. Wis., does not include those where death ensues from the injury. A good example, among others cited in counsel’s brief, is Holton v. *460Daly, 106 Ill. 131. That learned court reasons thatthere is but one ground of liability, — the wrongful act, — and, as all claims for damages grow out of the one wrong, it is unreasonable to say the legislature intended there shall be two causes of action based upon it; that the more reasonable view is that the act making causes of action for personal injuries survive should be considered as referring to a special class of actions, not included in those named in the general provision giving a right of action to surviving relatives; that without that construction there would be a repugnance between the two provisions. The fallacy of that reasoning is easily -apparent. True, in the circumstances named, there is but one wrongful act, but that is not the sole ground of action in the right of the deceased or the survivor. It takes the wrongful -act and the loss to make the complete cause of action, and, as the loss to the person upon whom the injury is inflicted must be recovered by or in his right, and the loss to the surviving relatives by or in their right, the causes of action are clearly distinct. It does not require, apparently, much clearness of mental perception to discover that, if several persons are made to suffer pecuniary loss by one wrongful act, each may very properly have his independent cause of action and remedy for the loss resulting to him; and that, generally, in order to do complete justice, in the absence of some provision for a recovery for the benefit, of all and a distribution of the proceeds, separate causes of action must necessarily exist.
“The views of the Illinois court accord with the judgment of the supreme court of Kansas. McCarthy v. Railroad Co., 18 Kan. 46 (26 Am. Rep. 742); City of Eureka v. Merrifield, 53 Kan. 794 (37 Pac. 113); Martin v. Railway Co., 58 Kan. 475 (49 Pac. 605). It is significant that the former treats the act for the survivorship of the right to recover damages to the deceased for the benefit of his estate as a special provision, and that for the benefit of - surviving relatives as a general act, and that, giving them a literal interpretation, they are repugnant to each other in part; while the latter reverses the situation, treating the act of the claim for damages to the deceased as general, and that for the benefit of surviving relatives as special, the latter being intended to take away the right of survivorship for the benefit of the estate, which would otherwise be given by a literal reading of the former provision. The fallacy of both processes of reasoning grows *461out of a failure to observe the distinction between the wrong and the resulting loss; that, though,there be but one wrongful act and one physical injury, there may be several persons that suffer distinct losses, some of which are actionable at common law and some actionable dependent on the statute. Justice Brewer, who was a member of the Kansas court at the time the first decision there was rendered, and concurred in it, referring to the subject when he was later called upon to consider the matter as a member of the Federal bench, in the case of Hulbert v. City of Topeka, reported in 34 Fed. 510, said, substantially, that he doubted the correctness of his former opinion, and followed it only in deference to the settled judicial policy of Kansas, the cause being one that arose there; that the bases of recovery under the two provisions of law under consideration, the one for the benefit of the estate of the decedent, and the other for the benefit of his surviving relatives, are entirely distinct, the former being based on survivorship of the claim of the deceased, taking no note of the pecuniary loss to relatives, and the other on survivorship of relatives mentioned in the statute, taking no note of damages to the decedent; that the latter proceed regardless of whether the death was instantaneous or followed after months of pain and suffering, being damages to relatives by death, to be measured by their pecuniary loss caused thereby, while the former is for loss that would otherwise be a permanent injury to the estate itself. For further illustrations of the distinction, the following in Mr. Justice Wilson’s opinion in Needham v. Railway Co., 38 Vt. 294, is quoted by Justice Brewer: ‘The principles on which the intestate’s cause of action rested at common law are the same, irrespective of the cause of his death.’ It ‘died with his person, but is revived by the statute in favor of his administrator.’ It includes ‘nothing more than his intestate’s cause of action. The statute simply revives, but does not enlarge, the common-law right of the intestate.’ The provision for surviving relatives ‘introduced principles wholly unknown to the common law, namely, that the value of a man’s life to his wife and next of kin constitutes a part of his estate.’ ‘ Such damages to the widow and next of kin begin where the damage of the intestate ended, viz., with his death.’
“ The weakness of the theory that the action for injuries to the person which survives includes only those not covered by the statute for the benefit of surviving relatives is *462further illustrated by the fact that courts adhering to that view uniformly refer to Read v. Railway Co., L. R. 3 Q. B. 555. The decision there is only to the effect that, if an injured person have satisfaction of his claim before death, the subsequent death from the injuries does not confer a right of action upon surviving relatives; that such right exists only where there is an. injury to a person, and there is an existing claim for damages therefor at the time of his death. Justice Blackburn, who delivered the opinion, said, in substance, that the proper construction of the statute is that it gives a right of action to certain surviving relatives of a person when death was caused by the wrongful act of another, where he had not received satisfaction in his lifetime, and that to go further would be straining the language of the law. That seems plain. The language of our statute is that liability of the wrong-doer exists where the deceased could have recovered if death had not ensued. That clearly excludes the idea that, where the decedent receives satisfaction for his injuries, the conditions requisite to the right of surviving relatives may exist notwithstanding. There is nothing in Read v. Raihvay Co. in conflict with Blake v. Railway Co., 10 Eng. Law & Eq. 443, where, in a very instructive opinion by Coleridge, J., it is said that Lord Campbell’s act does not transfer to the surviving relatives mentioned the claim for damages previously possessed by the deceased, but gives to them an independent cause of action for damages peculiarly incident to their relation to the deceased. The two cases are often cited to opposite views, but are in fact, when correctly understood, in perfect harmony. The one holds that the right of the relatives named in the statutes is separate and distinct from that possessed by the deceased; the other, that the right of the relatives is contingent on the death of the injured person without having satisfied his claim for damages.”
I can see no fault in the reasoning contained in these excerpts, and think it entirely in harmony with the suggestions contained in Hyatt v. Adams, 16 Mich. 180, and Hurst v. Detroit City Railway, 84 Mich. 539 (48 N. W. 44). The language of the two acts is not ambiguous. There is nothing, to my mind, in the language of the death act which indicates it was intended to repeal the survival act; or in the language of either act which pre*463eludes the representative of the estate of the deceased from recovering for the benefit of the estate under the survival act, and for the benefit of the persons entitled to the personal property of the deceased under the death act.
I agree with the Chief Justice that the judgment should be affirmed.